Order of business
The final draft agenda for this part-session, as laid down by the Conference of Presidents at its meeting on Thursday 3 April 2008 pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been requested to this draft.
Thursday:
The Socialist Group in the European Parliament has requested that the report by Mrs Jäätteenmäki on the Statute of the European Ombudsman be postponed until the next part-session in Strasbourg and that voting time be brought forward to 11 a.m.
on behalf of the PSE Group. - (DE) Mr President, that is indeed our wish. This is not because the report is a bad one - I should like to congratulate the rapporteur on behalf of my group, too, on a very good report - but there are still one or two critical issues unresolved. We should like to be able to discuss these in peace, which is the reason for our motion; and, as the President has just said, if the House were to agree to it, we could then vote at 11 a.m. - but this is not the reason.
Mr President, for form's sake, I should like to notify my fellow Members on this occasion that I shall also be putting forward a motion - not now, but tomorrow - that the vote on the report on FYROM, or Macedonia, likewise be postponed until the Strasbourg sitting. I shall state the reasons for this tomorrow; I just wanted to let my fellow Members know now. Here, too, there is just one small unresolved issue. This is our group's wish.
Would anyone like to speak in favour of the motion?
on behalf of the PPE-DE Group. - (DE) Mr President, I believe Mr Swoboda's argument was admittedly brief, but it was concise. There are indeed one or two aspects, and therefore I, too, am in favour of postponement.
Who speaks against the motion?
on behalf of the ALDE Group. - Mr President, the committee agreed the Jäätteenmäki report to strengthen the powers of the Ombudsman by 19 votes in favour to none against.
It is a question we have discussed for some time. It seems to me now to be quite extraordinary and, indeed, deplorable that the PSE and PPE-DE Groups have acquired cold feet upon the important question of the Ombudsman.
The transparency of Parliament depends upon improving the Statute of the European Ombudsman. The Presidency is requesting that we fast-track the question for conclusion, and I would strongly urge Parliament to press on with the agenda as agreed.
(Parliament approved the proposal by the Socialist Group in the European Parliament)
The order of business is thus adopted.